Citation Nr: 0430948	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-06 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


REMAND

The veteran submitted his claim for entitlement to service 
connection for PTSD in September 2000.  He alleges that he 
suffers from PTSD that is related to experiences he had while 
serving in the Republic of Vietnam.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The decision in Cohen also established that the 
adequacy of a stressor to warrant a diagnosis of PTSD is a 
medical determination, not a factual determination to be made 
by adjudicators.  See Cohen, 10 Vet. App. at 142.

The veteran's DD 214 and DA Form 20 do not show that the 
veteran received any type of military decoration or award 
that is typically awarded to an individual who participated 
in combat.  The veteran's military records show that he 
served in Vietnam, from November 1968 to October 1969, as a 
company clerk, equipment reports clerk, and a cook.  The 
first two assignments were with Company A, of the 3rd 
Battalion (BN), 21st Infantry Division, 196th Infantry 
Brigade.  The third assignment was with the higher 
headquarters company (HHC) of the 3rd BN, 21st Infantry 
Division.

The veteran has provided little information regarding his 
claimed stressors.  In February 2001 he submitted a statement 
wherein he said he typed casualty lists and had to handle 
personal belongings of those who had died.  He also made 
reference to being at "Hamburger Hill" and not being able 
to work with lights at night.  He also said that he saw 
soldiers who were mangled and dead but gave no specific 
information such as whether these were enemy or U.S. soldiers 
or where and when the event(s) took place.

The RO wrote to the United States Armed Services Center for 
Records Research (USASCRUR), now known as the Center for 
Units Records Research (CURR), in an attempt to corroborate 
the veteran's stressors in March 2001.  The CURR responded in 
December 2001 with extracts of the veteran's unit history for 
the 3rd BN, 21st Infantry Division, and extracts of an 
Operational Report - Lessons Learned (OR-LL) from the 23rd 
Infantry Division for the period ending April 30, 1969.  The 
response noted that the CURR required more detailed 
information from the veteran if they were to research any 
specific casualty.  

The pertinent aspects of the unit history noted combat 
activities of the battalion in general through November 1968, 
terminating prior to the veteran's arrival in Vietnam.  For 
1969 there was one mention of elements of Company A being 
involved in action against the enemy in August 1969.  There 
was no mention of the veteran's company's command structure 
being involved in any operation or that his command area was 
attacked.  

The OR-LL detailed activities of units assigned to the 
Americal Division for the quarterly period ending April 30, 
1969.  Company A of the 3rd BN, 21st Infantry Division was 
specifically mentioned as having found mass graves of enemy 
dead in March 1969.  Some combat activity was noted later but 
not specific to Company A.  

The veteran submitted another stressor statement in May 2004.  
He said that he witnessed a soldier being wounded from a 
mortar round.  The wound was so severe that the arm was 
dangling in place.  The veteran did not identify the soldier 
or location other than to say it was in Chu Lai in August 
1969.

The veteran repeated his experience when he testified at a 
Board hearing in September 2004.  He also testified that he 
experienced a great deal of harassment in service, both 
before and during his time in Vietnam.  

The VA medical records associated with the claims file 
contain several diagnoses of PTSD and show that the veteran 
was prescribed psychotropic medications for his PTSD as well 
as general anxiety disorder and depressive disorder.  An 
entry dated in July 1999 noted that the veteran was seen by a 
social worker on an initial visit.  The veteran reported an 
onset of symptoms of, inter alia, anxiety, anxiety attacks, 
phobias, increased isolation and decreased activity, 
approximately two years earlier.  He also reported having 
experienced traumatic events in Vietnam, including the death 
of his friend; however, the veteran did not identify the 
friend in any treatment record or statement.  In November 
1999, a record entry shows that the veteran reported having 
dreams related to death.  He associated this with a car 
accident that occurred four years earlier and with several 
Vietnam experiences when he felt his life was at risk.  

An August 2002 psychiatric clinic note indicates that the 
veteran was not involved in combat in Vietnam.  The 
assessment at that time was recurrent major depression.  A 
new patient clinic entry shows that the veteran reported that 
he was a clerk in Vietnam and knew many people who did not 
make it home.  He also said that he was teased and treated 
poorly in service, but he declined to talk about specifics in 
April 2003.  Another mental health clinic entry reported 
stressors as related by the veteran in November 2003.  They 
included stressors of receiving incoming fire and seeing 
dying and wounded soldiers, seeing a soldier getting his arm 
blown off by an incoming round, and an incident of sexual 
trauma while serving in Vietnam.

The veteran first related the incident involving the soldier 
getting his arm blown off after the initial stressor 
corroboration effort in 2001.  There is a possibility of 
verifying this stressor with additional information from the 
veteran.  Also, the veteran's testimony in September 2004 
demonstrated that he was upset with how he was treated in 
service.  This fact was noted in a 2002 treatment entry 
referenced above.  Further, the November 2003 entry noted an 
incident of sexual trauma that has not been raised 
previously.  Nor has that issue been fully developed as a 
possible stressor.

In that regard, the Board notes that the veteran was given 
the notice required under the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  A VCAA-
styled letter was sent to the veteran in July 2003; however, 
the letter did not address the elements required to establish 
service connection for the issue on appeal.  The letter 
referenced generic service connection elements.  

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The United States Court of 
Appeals for Veterans Claims (Court), has strictly interpreted 
the requirements to provide the required notice and the duty 
to assist in the development of a claim.  In addition, the 
Court has also held that an additional element of the notice 
required under the VCAA requires that claimants be 
specifically told to submit any evidence that they have in 
their possession.  

(The veteran requested that the record be held open for 60 
days at the time of his Board hearing in September 2004.  No 
additional evidence has been received at the Board since the 
hearing.  Because the veteran's case requires further 
development at the RO level, the veteran will be able to 
submit any additional evidence to the RO for consideration 
prior to any final action by the Board.)

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  The veteran should be 
specifically told of what is required to 
substantiate a claim of service 
connection for PTSD, including one based 
on a stressor of sexual trauma.  The 
veteran should be specifically told of 
the information or evidence he should 
submit and of the information or evidence 
that VA will yet obtain with respect to 
his claim.  38 U.S.C.A. § 5103(a) (West 
2002).  Among other things, the veteran 
should be told to submit any pertinent 
evidence in his possession.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his PTSD 
since 1999.  After securing the necessary 
release(s), the RO should obtain those 
records that have not been previously 
secured.

3.  The veteran should be contacted and 
requested to provide specific information 
regarding his claimed stressors.  The 
veteran should be encouraged to be as 
specific as possible as to the dates; 
units involved and any names of persons 
he believes were a casualty.  If the 
veteran chooses to add a stressor of 
sexual trauma in service, he should be 
afforded the appropriate notice and 
development specific to that type of a 
PTSD claim.

4.  After obtaining a response from the 
veteran, the RO should prepare a new 
request to the CURR, citing to the 
veteran's claimed unit and events at that 
unit.  If the veteran fails to respond to 
the new request for information, another 
attempt must be made to verify the 
already identified stressor of the 
veteran witnessing the individual being 
wounded in August 1969.  

5.  After completing all the development 
actions requested above, the veteran 
should be afforded a VA psychiatric 
examination.  The claims file should be 
reviewed by the examiner as part of the 
overall examination.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed, but should 
specifically include psychological 
testing, including tests to determine 
whether the veteran in fact has PTSD.  
(The examiner is advised that the veteran 
received several diagnoses of PTSD since 
1999; however, none of the diagnoses was 
based on a review of verified stressors.)  
Regarding the PTSD claim, the psychiatric 
examiner is requested to review the 
summary of stressors to be provided and 
included in the claims file, and the 
examiner should consider these events for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in PTSD.  The examiner should 
also determine whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established.  The report of 
examination should include the complete 
rationale for all opinions expressed.

6.  After the requested development has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, it should be 
returned to the examiner.

7.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

